Asset Purchase Agreement


Transferor of asset: Qitaihe Kangwei Biotechnology Co., Ltd. (hereinafter
referred to as Party A)
 
Transferee of asset: Harbin Hainan Kangda Cactus Health Food Co., Ltd.
(hereinafter referred to as Party B)


Enterprise nature of Party A: domestic-funded enterprises with registered
capital of 20 millions Yuan, main business: technology development of deep
processing of agricultural and sideline products, deep processing of
agricultural and sideline products (excluding food), and development of
agricultural technology. Party A is willing to transfer its enterprise assets to
party B under the contract conditions;


Enterprises nature of Party B: foreign-funded enterprise with registered capital
of 36.8 million Yuan; main business: cactus food processing and sales,
introduction, cultivation, marketing and scientific research of superior
varieties of cactus. Party B is willing to be transferred the Party A’s assets
under the contract conditions.


The two parties, in principle of reciprocity and justice as well as honesty and
credibility, reach the unanimity through consultation on the matters that Party
A transfers all the enterprise assets (hereinafter referred to as the target
enterprise assets) to Party B, and enter into the contract as following:


Article 1  Clauses for Target Enterprise Assets
 
Target enterprise assets include the followings:
 
1. Land-use right
 
It is the use right of state-owned land located in Shuguang Village of Xinxing
District in Qitaihe City, covering an area of 49 thousand square meters, with
the use life of 47 years and the development area of first phase of 13 thousand
square meters.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Housing ownership
 
It is the housing ownership of 5,606.20 square meters in Shuguang village of
Xinxing District in Qitaihe City.
 
3. Ownership of fixed assets
 
All machinery, equipments and facilities (including equipment information and
all file data, spare parts and office supplies of target enterprise) in the
target enterprise plant.


Article 2  Clauses for Credits and Debts Treatment
 
All credits and debts (including wages owed to workers, social co-ordination
insurance, taxes, bank loans and other debts) of target enterprise which
happened prior to the signing of this contract are not included in the transfer
assets in the contract and should be settled by Party A. If any litigation and
dispute occurs for above mentioned reason, it should be solved by Party A.


Article 3  Clauses for Transfer Price and Payment
 
Now two parties agree that the selling price of overall assets is ￥37 million
RMB which is equivalent to $5.42 million US dollars. The price includes all
price of the assets transferred by Party A, but does not include the transfer
fee of the use right of state-owned land that Party B should pay to the land
administration department, as well as all the taxes and fees that party B should
bear in the process of transfer.
 
Party B will pay the transfer price in installment. Within 5 days from the date
of signing the contract, Party B will pay 50% of transfer price, that is 18.5
million Yuan to Party A; when Party A is dealing with handover procedure with
Party B, Party B will pay 10% of transfer price, that is 3.7 million Yuan to
Party A; within 5 days from the date that Party A finishes the registration
modification in the land administration and other departments, Party B will pay
Party A the rest of transfer price, namely, 40% of transfer price, that is 14.8
millions Yuan.
 
 
2

--------------------------------------------------------------------------------

 
 
Article 4  Applicable Clauses（Assets Delivery Terms）
 
1. After signing the contract, both parties shall carry out the checking work of
assets in accordance with the target assets list attached in the contract, asset
inventory work should be completed within 30 days since the date of signing the
contract.
 
2. After signing the contract and receiving the first phase payment of Party B,
Party A promises to handle the register procedure of changing the ownership of
assets within 90 days, including registration modification of land-use right and
housing ownership.
 
　　3. Party A should handle the transfer procedures on relevant warrants, and
Party B should coordinate the procedures, the fees of ownership transfer
procedures and expenses fees will be borne by Party B.
 
　　4. During the transition period from the date of signing the contract to the
completing date of registration modification of the target assets ownership,
Party A shall manage the target assets properly with goodwill，and shall not have
any harmful acts to the target assets.
 
Article 5  Clauses for Statement and Guarantees
 
1．Party A’s Statement and Guarantees
 
(1)    Party A ensures the quality of assets, service life, and performance
conditions listed in the target assets list are true;
 
(2)    Party A ensures that the ownership of above-mentioned transferred assets
is uncontested, unsecured and not seized, and Party A has the complete property
rights of the assets, if any dispute concerning the purchased assets occurs for
this reason, Party A will solve the issue and undertake the loss of Party B
caused by this reason;
 
(3)    Party A has obtained the approval from the relevant government
departments on the matters concerning the target asset transfer, and the
shareholders meeting and board of directors of Party A have made the decision to
transfer the target assets;
 
 
3

--------------------------------------------------------------------------------

 
 
(4)    Party A ensures the above-mentioned statement and guarantees will be
valid for two years since the transferred date of the target assets.
2. Party B’s Statement and Guarantee
 
(1)    Party B ensures to fulfill the agreed obligations under this contract in
good faith;
 
(2)    Party B ensures the legitimate source of the funds of transferred target
assets.


Article 6  Confidentiality Clauses
 
Both parties should fulfill the confidentiality obligations for all commercial
documents, data and information obtained in the course of target assets
transfer, and should not disclose it to any third party excluding the contents
stipulated in mandatory laws.
 
Article 7  Liability for Breach
 
After the effectiveness of contract，both parties should execute the
contract  honestly, if any party breach the contract, shall bear the liability
for breach.
 
1.    If Party A cannot transfer asset by law, or cannot handle relevant
legitimate asset voucher within the appointed period owing to reasons, Party A
shall pay a penalty of 10% total amount of transferred asset price for such
default.
 
2.    Party B should ensure the timely payment in the agreed period of the
contract, if Party B fails to pay on time, shall pay for the losses of Party A
by 10% of the amount.
 
 
4

--------------------------------------------------------------------------------

 
 
Article 8  Contract Annexes
 
The contract consists of five annexes, and the annexes listed in this Contract
shall form an integral part of this contract, and is a prerequisite to bring the
contract into effect, the annexes includes:
 
1.    Target asset appraisal report;
 
2.    Land use right certification;
 
3.    House property right certification;
 
4.    The decisions the shareholders meeting and the board of directors of Party
A have made to transfer the target assets.
 
5.    Party B’s Board Resolution approved to acquire Qitaihe Kangwei
Biotechnology Co., Ltd. with ￥37 million RMB which is equivalent to $5.42
million US dollars.


 Article 9  Settlement of Disputes
 
Any dispute arising from or in connection with the contract shall be settled by
both parties through consultation, in case of unwillingness of both parties, any
party can prosecute to the court.


Article 10  Others
 
1.    Supplement contract shall be entered into between the parties through
consultation for issues not settled in the contract and items required to be
modified, and it will have the same legal force.
 
2.    The original contract shall be served in four copies, each Party hold two
copies.


Party A:  (Seal) Qitaihe Kangwei Biotechnology Co., Ltd.
Representative:  (signature)
Date: March 25, 2009


Party B:   (Seal) Harbin Hainan Kangda Cactus Health Food Co., Ltd.
Representative:  (signature)
Date: March 25, 2009